Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, 11, and 17 all of the prior art of record fails to teach or suggest the limitation of claim 1, a harvesting apparatus comprising: a harvester; a multi-segment header coupled to the harvester, the multi-segment header including at least having multiple states of operation including an operational state and a non-operational state; positioning machinery configured to selectively position each of the at least in one of the multiple states of operation; a display; a memory storing instructions; and a controller coupled to the memory, the display, and the positioning machinery, the instructions, when executed by the controller, configure the controller to: selectively position, using the positioning machinery, each of the at least in one of the multiple states of operation; determine, for each of the at least that segment is in the operational state or the non-operational state; and present, on the display, the determined respective states of operation for each of the at least two segments, by presenting a first indicator that corresponds to the operational hen the respective segment is determined to be in the operational state and a second indicator that correspond to the non-operational state when the respective segment is determined to be in the non-operational state. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 20160316624 A1 discloses a harvesting head height control circuit for controlling the height of an articulated harvesting head that is supported on a combine harvester during harvesting in an agricultural field includes an ECU configured to raise and lower the portions of the articulated harvesting head. The ECU receives signals indicating the magnitude of a rearward force acting upon the articulated harvesting head and automatically changes the commanded operating height of the articulated harvesting head .
All dependent claims are allowable for at least the reasons of claim 1, 9, 11, and/or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665